Exhibit 10(d)

DARDEN RESTAURANTS, INC.

COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

PART I

GENERAL PROVISIONS

 

A. OBJECTIVE AND SUMMARY OF THE PLAN

It is the intent of the Company to provide a compensation program for its
non-employee directors which will attract and retain highly qualified
individuals to serve in this capacity. This program shall be called the “Darden
Restaurants, Inc. Compensation Plan for Non-Employee Directors” (hereinafter the
“Plan”). “Compensation” shall mean the annual retainer and meeting fees for each
regular or special Board of Directors meeting and any committee meeting
attended. Such Compensation may be received in any combination of the following:

 

  1. Cash

 

  2. Deferred Cash

 

  3. Darden Restaurants, Inc. Common Stock (“Common Stock”)

The combination of alternatives for each non-employee director shall equal the
aggregate Compensation earned by each non-employee director. Such Compensation
shall be distributed as outlined in Parts II, III, and IV hereof. By way of
clarification, with respect to any deferrals of Compensation, the terms of this
Plan in effect on October 3, 2004 shall apply with respect to amounts that were
earned and vested as of December 31, 2004. Any deferrals of Compensation with
respect to amounts earned or vested on or after January 1, 2005 shall be
governed by the terms of the Darden Restaurants, Inc. Director Compensation
Program, effective as of October 1, 2005 as amended from time to time.

 

B. ADMINISTRATION

The Plan shall be administered by the Compensation Committee (hereinafter the
“Committee”) of the Board of Directors. The Committee shall have full authority
and complete discretion to interpret the Plan, to promulgate such rules and
regulations with respect to the Plan as it deems desirable and to make all other
determinations necessary or appropriate for the administration of the Plan, and
such determinations shall be final and binding upon all persons having an
interest in the Plan.

 

C. AWARDS UNDER THE PLAN

The aggregate number of shares of Company Common Stock authorized to be issued
under Parts III and IV hereof is 75,000, provided that all of such shares shall
be issued from shares of Common Stock held in the Company’s treasury. In
addition, all shares of Common Stock authorized, but unissued under the
predecessor Compensation Plan for Non-Employee Directors, effective May 28,
1995, as amended, shall be available and authorized for issuance under Part III
or IV of this Plan.

 

D. EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan shall be deemed effective October 1, 2000. No awards shall be made
hereunder after September 30, 2005.

 

E. AMENDMENT OF THE PLAN

The Board of Directors may suspend or terminate the Plan or any portion thereof
at any time, and the Board of Directors may amend the Plan from time to time as
may be deemed to be in the best interests of the Company;



--------------------------------------------------------------------------------

provided, however, that no such amendment, suspension or termination shall be
made (a) which would impair the rights of a non-employee director with respect
to Compensation theretofore earned, without such person’s consent, or
(b) without the approval of the stockholders, which would materially increase
the maximum number of shares subject to this Plan, materially increase the
maximum number of shares issuable to any non-employee director under this Plan,
or materially change the definition of persons eligible to receive awards under
this Plan, or (c) if the Plan has been amended within the preceding six months,
unless such amendment is necessary to comply with changes in the Internal
Revenue Code of 1986, as amended (the “Code”), or the Employee Retirement Income
Security Act of 1974, as amended, or rules promulgated thereunder.

 

F. CHANGE OF CONTROL

After a “Change in Control,” no amendments, suspension to or action to terminate
the Plan may be made which would affect Compensation earned prior to such
amendments, suspensions or termination without the written consent of a majority
of participants determined as of the day before a “Change in Control.” Any
decision or interpretation adopted by the Committee shall be final and
conclusive. A “Change in Control” shall mean the occurrence of any of the
following events:

 

  1. if any person (including a group as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934) becomes, directly or indirectly, the beneficial
owner of twenty percent (20%) or more of the shares of the Company entitled to
vote for the election of directors;

 

  2. as a result of or in connection with any cash tender offer, exchange offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Company just
prior to such event shall cease to constitute a majority of the Company’s Board
of Directors; or

 

  3. the stockholders of the Company approve an agreement providing for a
transaction in which the Company will cease to be an independent publicly-owned
corporation or a sale or other disposition of all or substantially all of the
assets of the Company occurs.

 

G. PARTICIPATION

 

  1. Each non-employee director of Darden Restaurants, Inc., may elect by
written notice to the Company on or before each annual stockholder meeting, to
participate in the Compensation alternative provisions of the Plan. Any
combination of the alternatives—Cash, Deferred Cash and/or Company Common
Stock—may be elected, provided the aggregate of the alternatives elected equals
one hundred percent of the non-employee director’s Compensation.

 

  2. The election shall remain in effect for a one-year period which shall begin
the day of the annual stockholders meeting in September and terminate the day
before the succeeding annual stockholders meeting (hereinafter “Plan Year”). The
first election hereunder shall be the election made on or before the September
2000 annual stockholders meeting, and such election shall remain effective until
the annual stockholders meeting to be held in September 2001. If a non-employee
director fails to submit an election prior to the commencement of a new Plan
Year, the election from the prior year shall remain in effect.

 

  3. The Plan Year shall include four Plan Quarters. Plan Quarters shall
correspond to the Company’s fiscal quarters.

 

  4. A director elected to the Board after the September Board meeting may
elect, by written notice to the Company before such director’s term begins, to
participate in the Compensation alternatives for the remainder of that Plan
Year, and elections for succeeding years shall be on the same basis as other
directors.

 

2



--------------------------------------------------------------------------------

  5. As soon as possible after the end of each Plan Year, the Company shall
supply to each participant an account statement of participation under the Plan.

 

  6. Unless otherwise notified, all notices under this Plan shall be sent in
writing to the Company, attention the Supervisor, Management Stock Plans, 5900
Lake Ellenor Dr., Orlando, FL 32809. All correspondence to the participants
shall be sent to the address which is their recorded address as listed on the
election forms.

PART II

CASH COMPENSATION PROVISIONS

 

A. Each non-employee director who elects to participate under the Cash
Compensation Provision of the Plan shall be paid all or the specified percentage
of his or her Compensation for the Plan Year in cash, and such cash payment
shall be made as of the end of each Plan Quarter.

 

B. If a participant dies prior to payment in full of all amounts due under the
Plan, the balance of the amount due shall be payable in full to such
participant’s designated beneficiary, or, if none, the estate as soon as
possible following death.

PART III

DEFERRED CASH COMPENSATION PROVISION

 

A. Each non-employee director may elect to have all or a specified percentage of
his or her Compensation for the Plan Year deferred until the participant ceases
to be a director.

 

B. For each director who has made this Deferred Cash election, the Company shall
establish a deferred compensation account and shall credit such account
quarterly for the Compensation due. Each account shall be credited daily at the
rate or rates of return of funds or portfolios established under a qualified
benefit plan maintained by the Company which the Committee or the Minor
Amendment Committee of the Committee (the “Minor Amendment Committee”), or its
delegate, in its discretion, may from time to time establish. With respect to
allocations made to the Company Common Stock fund, stock units shall be credited
as of the last business day of the fiscal quarter, based on the mean of the high
and low sale prices of Company Common Stock on the New York Stock Exchange as
reported in the consolidated transaction reporting system. On each payment date
for cash dividends paid on the Company’s Common Stock, the Company shall credit
to each participant’s account a dividend equivalent amount equal to the cash
dividends that would be payable by the Company on a number of shares of Common
Stock equal to the number of stock units then credited to the participant’s
account. Such dividend equivalent amounts shall then be credited in the form of
additional stock units, based on the mean of the high and low sale prices of
Company Common Stock on the New York Stock Exchange as reported in the
consolidated transaction reporting system on the date of the dividend payment
date. Participants will have no rights as shareholders with respect to stock
units credited to their accounts. Payment of amounts allocated to stock units
shall be in the form of Company Common Stock and not in cash. Only a whole
number of shares shall be issued, with any fractional share amount paid in cash.

 

C. Distribution of the participant’s deferred compensation account shall be as
follows:

 

  1. at the time, and in the form of payment, elected by the participant at the
time of deferral, provided that payments will not commence until the participant
ceases to be a director; or

 

  2. in the absence of an election at the time of deferral, in ten substantially
equal annual installments beginning on January 1 of each year following the year
in which the participant ceases to be a director; or

 

  3.

as to any future or previous deferral, a participant may request to amend his or
her distribution date and, if the participant elects, his or her form of
payment, with respect to the deferral, provided: (i) the initial

 

3



--------------------------------------------------------------------------------

 

distribution date in the absence of such distribution election amendment is not
within twelve (12) months of the date of the amendment; (ii) his or her amended
distribution date is at least one year after the distribution date in the
absence of such distribution election amendment; (iii) his or her amended form
of payment is in substantially equal annual installments for a period not to
exceed ten (10) years, or a lump sum; and (iv) no modifications for distribution
dates and/or forms of payment are permitted with respect to any deferrals after
payment of such deferrals has commenced. No more than two amendments to the
participant’s initial distribution election with respect to a particular
deferral shall be permitted. Any such amendment must be in writing and submitted
to the Committee for approval; or

 

  4. a participant may, at any time prior or subsequent to the distribution date
selected by the participant, request in writing to the Committee to have his or
her form of payment with respect to a deferral changed to an immediate lump-sum
distribution, provided, however, that the amount of any such lump-sum
distribution shall be reduced by an amount equal to ten percent (10%) of the
balance of the participant’s account attributable to that deferral. Any such
lump sum distribution shall be paid within one (1) business day of approval by
the Committee of such request.

Each installment or lump sum payment shall include the rate of return on the
outstanding account balance to the date on which the distribution occurs.

 

D. At any time prior to the time an amount is otherwise payable hereunder, a
participant may request a distribution of deferred amounts on account of the
participant’s financial hardship, subject to the following requirements:

 

  1. Such distribution shall be made, in the sole discretion of the Committee,
if the participant has incurred an unforeseeable emergency.

 

  2. For purposes of this Plan, an “unforeseeable emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
participant and that would result in severe financial hardship to the
participant resulting from a sudden and unexpected illness or accident of the
participant or a participant’s dependent (as defined in Code section 152(a)),
loss of the participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the participant’s control. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case and be based on
the information supplied by the participant, in writing, on the form provided by
the Committee.

 

  3. Notwithstanding the foregoing, payment under this Subpart D may not be made
to the extent that such hardship is or may be relieved:

 

  (a) through reimbursement or compensation by insurance or otherwise;

 

  (b) by liquidation of the participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or

 

  (c) by cessation of deferrals under the Plan.

In addition to the foregoing, distributions under this Subpart D shall not be
allowed for purposes of sending a child to college or the participant’s desire
to purchase a home or other residence. In all events, distributions made on
account of an unforeseeable emergency are limited to the extent reasonably
needed to satisfy the emergency need.

 

  4. All distributions under this Subpart D shall be made as soon as practicable
after the Committee has approved the distribution and the requirements of this
paragraph are met.

 

4



--------------------------------------------------------------------------------

E. If a participant dies prior to payment in full of all amounts due under the
Plan, the balance of the amount due shall be payable in full to the
participant’s designated beneficiary, or, if none, the estate as soon as
possible following death.

 

F. Notwithstanding any other provision of this Plan to the contrary, the
Committee, by majority approval, may, in its sole discretion, direct that
payments be made before such payments are otherwise due if, for any reason
(including, but not limited to, a change in the tax or revenue laws of the
United States of America, a published ruling or similar announcement issued by
the Internal Revenue Service, a regulation issued by the Secretary of the
Treasury or his or her delegate, or a decision by a court of competent
jurisdiction involving a participant or beneficiary), it believes that a
participant or beneficiary has recognized or will recognize income for federal
income tax purposes with respect to amounts that are or will be payable to him
under the Plan before they are paid to him. In making this determination, the
Committee shall take into account the hardship that would be imposed on the
participant or beneficiary by the payment of federal income taxes under such
circumstances.

PART IV

DRI COMMON STOCK PROVISIONS

 

A. Each participant may elect to receive all or a specified percentage of his or
her Compensation in shares of Darden Restaurants, Inc. Common Stock, which will
be issued at the end of each Plan Quarter.

 

B. The Company shall ensure that an adequate number of Darden Restaurants, Inc.
shares of Common Stock are available for distribution to those participants
making this election.

 

C. Only whole number of shares will be issued, with any fractional share amounts
paid in cash.

 

D. For purposes of computing the number of shares earned each Plan Quarter, the
value of each share shall be equal to the mean of the high and low prices of
shares of Darden Restaurants, Inc. Common Stock on the New York Stock Exchange
on the last Business Day of each Plan Quarter. For the purposes of this Plan,
“Business Day” shall mean a day on which the New York Stock Exchange is open for
trading.

 

E. If a participant dies prior to payment in full of all amounts due under the
Plan, the balance of the amount due shall be payable in full to the
participant’s designated beneficiary, or, if none, to the participant’s estate,
in cash, as soon as possible following death.

PART V

DEFERRAL OF STOCK AWARDS

 

A. PURPOSE AND EFFECT

This Part V authorizes the deferred receipt of Common Stock that would otherwise
be received due to a Stock Award, notwithstanding any other provision in the
Plan to the contrary. The Stock Awards that may be subject to deferral elections
authorized by this Part V are limited to those made under the following stock
plans of the Company (collectively, the “Stock Plans”):

 

  (a) Darden Restaurants, Inc. Stock Plan for Directors;

 

  (b) Darden Restaurants, Inc. 2002 Stock Incentive Plan; and

 

  (c) any future stock plan, agreement or arrangement of the Company that
explicitly provides for such deferral elections.

 

5



--------------------------------------------------------------------------------

In accordance with the rules set forth in this Part V, eligible Participants may
elect to defer receipt of shares of Common Stock that would have been issued
under a Stock Award in exchange for the Company’s agreement to pay deferred
compensation in the form of unrestricted shares of Common Stock (“Stock
Deferral”). Grants of Stock Awards are governed by the Stock Plans, as they may
be amended from time to time. No shares of Common Stock are authorized to be
issued under this Plan (other than pursuant to Part III or IV of the Plan).
Participants who elect to make a deferral in accordance with this Part V will
have no rights as shareholders of the Company with respect to Stock Units
credited to their Deferred Stock Unit Accounts.

 

B. DEFINITIONS

For purposes of this Part V, the terms defined elsewhere in the Plan shall have
the same meanings when used in this Part V unless a different meaning is given
in this Part V. In addition, the terms listed below shall have the following
meanings:

 

  (a) Common Stock shall mean the common stock, without par value, of Darden
Restaurants, Inc.

 

  (b) Compensation Committee shall mean the Compensation Committee of the Board
of Directors of the Company.

 

  (c) Deferred Stock Unit Account shall mean the account established for each
Participant in accordance with Subpart E of this Part V.

 

  (d) Net Shares shall mean, with respect to any Stock Deferral, the number of
shares of Common Stock that are subject to the deferral election that would have
been issued pursuant to a Stock Award, less any shares that are used to satisfy
any taxes due at the time Stock Units are credited due to the Stock Deferral.

 

  (e) Participant shall mean a person who is eligible under Subpart C of this
Part V to make a Stock Deferral as described in Subpart D of this Part V. A
person who has become a Participant shall be considered to continue as a
“participant” within the meaning of the Plan (even if such person subsequently
becomes ineligible to make deferrals under this Part V) until the date of the
Participant’s death or, if earlier, the date when the Participant no longer
satisfies the eligibility requirements in Subpart C of this Part V and the
Participant has received a distribution of all of the Participant’s Deferred
Stock Unit Account.

 

  (f) Stock Award shall mean any award of Common Stock pursuant to one or more
of the Company’s Stock Plans.

 

  (g) Stock Unit shall mean one of the units credited to Participants’ Deferred
Stock Unit Accounts based on the number of Net Shares.

 

C. ELIGIBILITY

A person shall be eligible to make deferrals pursuant to this Part V if he or
she is a non-employee director of the Company. A person who ceases to be a
non-employee director of the Company shall not be eligible to make deferrals
pursuant to this Part V.

 

D. STOCK DEFERRAL

Prior to the date on which a Participant would be granted a Stock Award, a
Participant may complete and submit to the Company an irrevocable election not
to receive shares of Common Stock pursuant to that award, and to be credited
instead with a number of Stock Units equal to the number of Net Shares resulting
from the deferral election. Such deferral election shall specify the following:

 

  (a) the anticipated Stock Award; and

 

6



--------------------------------------------------------------------------------

  (b) the distribution date and form of distribution, in accordance with the
rules for payment under Part III of the Plan, as modified by Subpart F below.

Any deferral election made pursuant to this Subpart D shall apply to all of the
shares of Common Stock attributable to the specified Stock Award (after
reduction for any portion of the Stock Award that the Participant has elected to
receive in the form of an immediate cash payment).

 

E. DEFERRED STOCK ACCOUNTS

A Deferred Stock Unit Account shall be established on behalf of each Participant
for Net Shares deferred under Subpart D of this Part V. The provisions of this
Subpart E shall be subject to the following rules:

 

  (a) For each Net Share deferred, a Stock Unit shall be credited to the
Participant’s Deferred Stock Unit Account effective as of the date of the Stock
Award.

 

  (b) On each payment date for cash dividends paid on the Company’s Common
Stock, the Company shall pay to each Participant a dividend equivalent amount
equal to the cash dividends that would be payable by the Company on a number of
shares of Common Stock equal to the number of Stock Units then credited to the
Participant’s Deferred Stock Unit Account. Such dividend equivalent amounts
shall be paid directly to Participants in cash and shall not be eligible for
deferral under this Plan.

 

  (c) In the event that the Compensation Committee determines that any dividend
or other distribution (whether in the form of cash, Common Stock, securities of
a subsidiary of the Company, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event affects the Common Stock such that an adjustment
to the Participants’ allocations to their Deferred Stock Unit Accounts is
appropriate to prevent the reduction or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Compensation
Committee, may, in its sole discretion and in such manner as it may deem
equitable, adjust the Stock Units credited to the Participants’ Deferred Stock
Unit Accounts.

 

F. PAYMENT OF DEFERRED AMOUNTS

The rules regarding payment of amounts under Subparts C through F of Part III of
the Plan shall apply to Deferred Stock Unit Accounts, except that:

 

  (a) payment of Deferred Stock Unit Accounts shall be made only in the form of
shares of Common Stock and not in cash;

 

  (b) payment with respect to Stock Units that are attributable to a Stock
Deferral shall not occur prior to the time when any transfer restrictions that
would have applied to the relevant Stock Award would have ended;

 

  (c) unless the Participant elects otherwise prior to the commencement of
payment, the Company shall, to the extent permitted by law, withhold from the
shares of Common Stock to be transferred to the Participant the number of shares
sufficient to satisfy any tax withholding required at the time of payment; and

 

  (d) accelerated distributions described in Section 4 of Subpart C in Part III
of the Plan shall not be permitted.

 

7



--------------------------------------------------------------------------------

G. FORMS AND PROCEDURE

Deferral elections made pursuant to this Part V must be made in writing on forms
approved by the Compensation Committee, and shall be subject to such other
procedural rules as the Compensation Committee may establish.

 

H. EFFECT ON STOCK AWARDS

Deferral elections made pursuant to this Part V shall constitute amendments to
the Stock Awards to which the deferral elections apply. Any shares of Common
Stock paid pursuant to this Part V on account of a Participant’s deferral
election shall be deemed issued under the Stock Plan under which the
corresponding Stock Award was granted.

As amended and restated July 26, 2002

As further amended March 19, 2003, effective as of July 26, 2002

As further amended December 18, 2008

 

8